Title: From George Washington to Abraham Skinner, 20 December 1781
From: Washington, George
To: Skinner, Abraham


                        
                            Sir
                            Philada 20th Decemr 1781.
                        
                        The inclosed Resolve of Congress has been this moment transmitted to me. You will make the proposal therein
                            directed and report to me as soon as possible whether it will or will not be acceded to. I am &c.
   see Resolve of this date respecting the Exchange of Govr Burke.

                        
                            P.S. You may throw out a hint that if the Civil Characters are not permitted to be exchanged in the
                                above mode, we shall be under a necessity of recalling them.
                        

                    